Citation Nr: 0729073	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  96-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include chronic bipolar disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2003 and a lengthy 
procedural history.  This matter was originally on appeal 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.   

By way of background, the Board notes that this claim was 
previously remanded for additional development in December 
1997.  The Board then denied the claim in September 1999 and 
the veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (the Court).  On June 14, 
2001, the Court vacated and remanded the Board's September 
1999 decision for readjudication and development, if 
necessary, in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106- 475, 114 Stat. 
2096.

In May 2002, the Board again denied the claim, and the 
veteran appealed the decision to the Court.  On December 19, 
2002, the Court granted a Joint Motion to vacate and remand 
the claim, noting the need for additional VCAA consideration 
in light of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and Charles (John) v. Principi, 16 Vet. App. 370 (2002).  The 
parties also noted that in its readjudication of the claim, 
the Board would need to address whether the July 1998 VA 
examination report was adequate for evaluation purposes, in 
light of the holdings of Bielby v. Brown, 7 Vet. App. 260 
(1994) and Coloyong v. West, 12 Vet. App. 5245 (1999).

In July 2003, the Board remanded the claim for additional 
notification and development under the VCAA, in accordance 
with directives outlined in the December 2002 Joint Motion 
for Remand.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Resolving all benefit of the doubt in the veteran's 
favor, the Board finds that the evidence of record shows a 
nexus relationship between the veteran's currently diagnosed 
bipolar disorder and his military service.


CONCLUSION OF LAW

Chronic bipolar disorder was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  The RO 
will address any notice defects when effectuating the award 
of benefits.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2006).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Where the determinative issue involves a medical diagnosis 
and causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that neither the veteran nor his 
relatives have the requisite medical expertise to diagnose 
his claimed disorder or render a competent medical opinion 
regarding its cause.  Thus, competent medical evidence 
showing that his claimed disorder is related to service is 
required.  


III.	Analysis 

The veteran contends that symptoms of his current psychiatric 
disorder first manifested in service and have continued since 
that time.

The medical evidence clearly shows that the veteran currently 
suffers from a psychiatric disorder.  Indeed, the veteran's 
private and VA treatment records include multiple clinical 
findings of various psychiatric disorders to include bipolar 
disorder.    

The Board notes that there is conflicting evidence regarding 
the question of whether a psychiatric disorder existed prior 
to service.  

The service medical records show that the veteran's 
psychiatric status was clinically evaluated as normal at the 
June 1967 enlistment examination; however, he also admitted 
that he was an occasional sleepwalker in the June 1967 
enlistment report of medical history.  Approximately two 
weeks later, the veteran presented for treatment at the 
mental hygiene consultation service with complaints of 
incidents of sleepwalking.  At that time, the veteran 
reported that he had had numerous episodes of sleep walking 
and talking in civilian life.  The examiner considered the 
veteran's long history of incidents, concluded that the 
prognosis for the veteran's adjustment was guarded, and 
recommended further evaluation.  Two days later, the veteran 
underwent further psychiatric evaluation.  The June 1967 
mental hygiene consultation service certificate reveals a 
diagnosis of "emotional instability reaction, chronic, 
severe; manifested by rapidly and continuously fluctuating 
emotional attitudes, impulsive judgment, poorly controlled 
anxiety, passive obstructionism, and impaired motivation for 
military duty."  The examiner then wrote that the veteran 
had a long history of an immature adjustment to life and a 
marked impairment for further military duty.  The examiner 
further concluded that the veteran was not mentally ill and 
was cleared psychiatrically for action deemed appropriate by 
command, including administrative separation.  The veteran's 
psychiatric status was clinically evaluated as normal at the 
July 1967 discharge examination.  Thus, service mental health 
examiners attributed the symptoms shown in service to 
emotional instability reaction that existed prior to service 
and concluded that the veteran was not mentally ill at that 
time.  

On the other hand, the veteran has repeatedly asserted in 
statements submitted during the course of this appeal that he 
did not suffer from nervous disorder prior to service.  The 
veteran's siblings and mother also explained in statements 
dated in March and April of 2006 that the veteran was 
outgoing and friendly before service but was frequently 
depressed and less social after discharge.  Furthermore, 
several private mental health professionals have suggested 
that the veteran's current psychiatric problems began in 
service, as will be explained in greater detail below.  

After evaluating the aforementioned evidence, the Board finds 
that the evidence does not establish that the veteran's 
current psychiatric disorder clearly and unmistakably existed 
prior to service such that the presumption of soundness is 
rebutted.   

The Board additionally observes that there is both favorable 
and unfavorable medical opinion evidence regarding the 
question of whether the veteran's current psychiatric 
disorder is related to his military service.  

In support of the claim, the veteran's private treating 
psychiatrist (E.A.B., M.D.) wrote in December 1996 
correspondence that he reviewed some medical records from the 
veteran's military service in 1967, specifically citing the 
June 1967 Mental Hygiene Consultation Service Certificate, 
and the records appeared to indicate that the veteran's 
mental illness started prior to his discharge.  In addition, 
a counseling psychologist (M.D.O., M.B.S., LSSP, LPCi) wrote 
in April 2006 correspondence that she reviewed the record and 
concluded that the veteran was experiencing symptoms of 
manic-depression/bipolar disorder during his military 
service.  She noted that it appeared that the June 1967 
service report described a manic episode within the cycle of 
bipolar disorder and reasoned it was evident that he had this 
disorder during his time of military service.  Furthermore, 
another private psychiatrist (K.O.W., M.D.) noted in March 
2006 correspondence that the veteran may have had a 
biological predisposition to a bipolar disorder and the 
traumatic events he suffered while in the military seemed to 
have triggered the acute episodes; however, it is noted that 
the physical beatings reported by the veteran at that time 
are uncorroborated by the record.    

Conversely, the March 2007 VA psychologist (J.M.L., Ph.D.) 
reviewed the veteran's entire psychiatric history as 
documented in the record and concluded that it would be 
resorting to mere speculation to determine whether or not the 
veteran's bipolar disorder was related to service or whether 
service aggravated the veteran's disorder.  He reasoned that 
any examiner would have to go back in time to 1967 to 
determine exactly what transpired during that evaluation but 
the medical record states that the veteran was not mentally 
ill.  

After consideration of the foregoing, the Board finds that 
that the evidence is in relative equipoise, and therefore, 
resolves any remaining doubt in favor of the veteran.  38 
U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 3.102 (2006);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service 
connection for bipolar disorder is warranted.  

ORDER

Service connection for chronic bipolar disorder is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


